Citation Nr: 0415328	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-15 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an overpayment of improved disability pension 
benefits in the originally calculated amount of $37,764.80 
was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from decisions of Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio which determined 
that indebtedness to VA had been created due to overpayment 
of the veteran's VA disability benefits.  

The Board previously remanded this case for additional 
development in December 2000.  For reasons expressed below, 
the Board believes that additional clarification of the 
record is required.  This appeal is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.
 
The Board observes in passing that a decision of the RO 
issued in April 2003 terminated the veteran's pension 
benefits effective from October 1, 2002, based on his receipt 
of Social Security Administration benefits.  The RO 
specifically advised that no overpayment was created as a 
result.  Hence, that decision has no bearing on the currently 
appealed issue.


REMAND

The Board concludes that a remand of this case is in order 
based on an incomplete appellate record.  The record does not 
reflect the current amount of the overpayment the veteran is 
responsible for, and it is unclear from the record how the RO 
calculated the adjusted overpayment in question following the 
Board's December 2000 remand.  Furthermore, a remand is 
required to adjudicate a concurrently raised claim for waiver 
of the overpayment.



Reasons for Remand

Adjusted overpayment amount/paid-and-due audit

The facts in this case show that an overpayment of the 
veteran's disability pension benefits was created for the 
period from May 1, 1995 to November 30, 1998 due to excessive 
income for the years 1995 to 1997, to include his receipt of 
substantial proceeds in the amount of $61,276.55 on July 9, 
1996.  In December 1998, the RO advised the veteran that his 
pension benefits would be terminated retroactive to May 1, 
1995, creating the overpayment in question.  The original 
overpayment amount was calculated to be $37,764.80 based on a 
paid-and-due audit completed in January 1999.

The veteran has perfected an appeal of the RO's decision 
terminating his pension as to the proper creation of the 
debt.  As noted above, the Board remanded the case in 
December 2000 for additional development, to include 
providing the veteran an opportunity to submit documentation 
to explain why the $61,276.55 received in July 1996 should be 
excluded from his countable income for pension purposes.
Following the Board's remand, the veteran submitted 
documentation establishing that his receipt of the $61,276.55 
in July 1996 was for the sale of his home, which is excluded 
from countable income for pension purposes under 38 C.F.R. 
§ 3.272.  As a result, in May 2002 the RO restored his 
pension benefits retroactive to May 1, 1995; although his 
benefits were restored at that time, he was advised that he 
was again paid too much and that he would be notified as to 
how much he had been overpaid.  The record does not reflect 
that he was advised of the amount of the adjusted 
overpayment, however.

In April 2004, the RO issued a supplemental statement of the 
case (SSOC) which found that the pension debt in the amount 
of $37,764.80 was valid.  However, this determination appears 
inconsistent with the RO's May 2002 decision which restored 
the veteran's pension award retroactive to May 1, 1995 based 
on exclusion of the $61,276.55 received in July 1996 from 
income previously counted.  As alluded to above, there is no 
documentation in the file which provides information as to 
the amount of the adjusted overpayment or how that amount was 
calculated.

In view of the above, the Board finds that additional 
development of the appellate record is required, as it 
appears the veteran is no longer indebted in the original 
amount of $37,764.80.  In this regard, a paid-and-due audit 
should be prepared by the agency of original jurisdiction 
(AOJ) to ascertain the adjusted overpayment amount as a 
result of the exclusion from the veteran's countable income 
the $61,276.55 proceeds received in July 1996.

Claim for waiver of charged overpayment

In this case, the veteran has challenged the pension 
overpayment on alternative grounds: first, on the basis of 
the validity of the charged indebtedness; and secondly, on 
the basis of waiver pursuant to the applicable law and 
regulations governing waiver, see 38 C.F.R. §§ 1.963, 1.965 
(2003).  However, the waiver issue has not been adjudicated 
to this point, as the RO has apparently determined that it 
would defer any further action on his request for waiver 
pending resolution of his validity challenge.  See Report of 
Contact, VA Form 119, dated August 16, 1999.
However, VA regulations and the precedent opinion of the VA's 
General Counsel provide that a debtor may exercise his right 
to dispute the amount/existence of a debt or request waiver 
separately or simultaneously.  See 38 C.F.R. § 1.911(c) 
(2003) [emphasis added]; see also VAOPGCPREC 6-98, 63 Fed. 
Reg. 31264 (1998).  On this point, the General Counsel stated 
the following in VAOPGCPREC 6-98:

From our reading of the Schaper [v. 
Derwinski, 1 Vet. App. 430, 434 (1991)] 
decision, we believe it is clear that, 
when a veteran both challenges the 
validity of the debt and requests waiver, 
the [RO] must fully review the file and 
any material the veteran submits, and 
make appropriate written findings with 
regard to the validity of the debt.  If 
the [RO] concludes that the debt is 
validly established, then the waiver 
request should be referred to the 
[Committee on Waivers and Compromises].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e. debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

In this case, it is clear that the veteran desires to 
simultaneously exercise his right to dispute the existence 
and amount of the charged indebtedness and also request 
waiver of such indebtedness.  As explained above, this is his 
right specifically provided for under the law.  Therefore, 
the AOJ should formally develop and adjudicate his waiver 
claim.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should prepare an audit of the 
veteran's pension account in order to 
ascertain the adjusted overpayment amount 
as a result of the exclusion from his 
countable income the $61,276.55 proceeds 
received in July 1996, as well as any 
other relevant considerations.

2.  The veteran should be provided a copy 
of the audit report.  VBA should ask the 
veteran whether he wishes to submit any 
additional information that pertains to 
the proper calculation of the overpayment 
in question.
In addition, the veteran should be 
requested to complete and submit a 
current Financial Status Report, (VA Form 
4-5655).

3.  Following completion of the above 
actions , VBA should readjudicate the 
validity issue on appeal.  If the 
determination with respect to this issue 
is adverse to the veteran, in whole or in 
part, VBA should adjudicate the issue of 
waiver of the pension overpayment.  If 
the decision on either issue remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate (supplemental) statement of 
the case and be provided appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


